DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danz (Pub. No.: 2010/0328082 A1).
1) In regard to claim 1, Danz discloses the claimed smoke detector (fig. 1), comprising: 
a housing defining a chamber (fig. 1: G), the housing comprising an inlet port (fig. 1: left side 4) and an outlet port (fig. 1: left side 5) configured to allow an airflow to pass through the chamber (fig. 1: L); 

a receiver configured to receive light reflected by ambient materials in the airflow passing through the chamber (¶0055); and 
an entry point (fig. 1: top entry of element 13) and an exit point (fig. 1: bottom entry of element 13), defining a channel therebetween, at least a portion of the airflow passing through the channel (fig. 1: H), the channel in fluid communication with a sensor (fig. 1: 10), the sensor configured to detect at least one of a pressure differential and a mass flow of the airflow (claim 2). 

2) In regard to claim 2 (dependent on claim 1), Danz further disclose the smoke detector of claim 1, wherein the entry point is disposed in the inlet port (fig. 1 shows the entry point is disposed and aligned with the inlet port). 

3) In regard to claim 3 (dependent on claim 1), Danz further disclose the smoke detector of claim 1, wherein the exit point is disposed in the outlet port (fig. 1 shows the exit point is disposed and aligned with the outlet port). 

4) In regard to claim 4 (dependent on claim 1), Danz further disclose the smoke detector of claim 1, wherein at least one of the entry point and the exit point comprise a manifold configuration (fig. 1: G). 

5) In regard to claim 12 (dependent on claim 1), Danz further disclose the smoke detector of claim 1, wherein at least one of the inlet port and the outlet port are . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Danz (Pub. No.: 2010/0328082 A1) in view of Bobenhausen (Pub. No.: 2004/0246137 A1).
1) In regard to claim 5 (dependent on claim 1), Danz discloses the claimed smoke detector of claim 1, further comprising a controller in communication with the sensor (fig. 1: 12). 
Danz does not explicitly disclose the controller is configured to trigger a notification when the sensor detects at least one of: a mass flow outside of an acceptable mass flow range, a negative pressure differential, and a negative mass flow. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the detector of Danz controller to detect a negative pressure differential, as taught by Bobenhausen.
One skilled in the art would be motivated to modify Danz as described above in order to detect whether the smoke detector is clogged, as taught by Bobenhausen (¶0019).
 
2) In regard to claim 6 (dependent on claim 5), Danz and Bobenhausen further disclose the smoke detector of claim 5, wherein the acceptable mass flow range is between 100 CFM and 4000 CFM (applicant specification discloses the admitted prior art of ensuring the velocity of the airflow between 100 CFM and 4000 CFM due to compliance with UL 268-A). 

3) In regard to claim 7 (dependent on claim 5), Danz and Bobenhausen further disclose the smoke detector of claim 5, further comprising a supporting structure, at least one of the emitter, the receiver, the sensor, and the controller disposed on the supporting structure (note, it is inherent a support structure is used for supporting the elements of the circuit). 



5) In regard to claim 9 (dependent on claim 7), Danz and Bobenhausen further disclose the smoke detector of claim 7, further comprising an optics cover disposed between the housing and the supporting structure (official notice is taken that both the concept and advantage is known for an optics cover to be disposed between the housing and support structure, in order to allow a line of sight for the sensor). 

6) In regard to claim 10 (dependent on claim 9), Danz and Bobenhausen further disclose the smoke detector of claim 9, wherein the optics cover comprises a recessed area the recessed area configured to receive a channel cover, the channel defined between the recessed area and the channel cover (official notice is taken that both the concept and advantage is known for an optics cover to comprise a recessed area, in order to allow a line of sight for the sensor). 

7) In regard to claim 11 (dependent on claim 9), Danz and Bobenhausen further disclose the smoke detector of claim 9, further comprising at least one O-ring disposed between the optics cover and the sensor (official notice is taken that both the concept 

8) In regard to claim 16, claim 16 is rejected and analyzed with respect to claim 5 and the references applied. 
 
9) In regard to claim 17 (dependent on claim 16), claim 17 is rejected and analyzed with respect to claim 5 and the references applied. 

10) In regard to claim 18 (dependent on claim 17), claim 18 is rejected and analyzed with respect to claim 6 and the references applied. 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Danz (Pub. No.: 2010/0328082 A1) in view of Deacy (Pub. No.: 2005/0083205 A1).
1) In regard to claim 13 (dependent on claim 1), Danz discloses the smoke detector of claim 1. 
Danz does not explicitly disclose the smoke detector is configured to detect ambient materials within an HVAC duct. 
However, Deacy discloses it has been known for a smoke detector to be configured to detect ambient materials within an HVAC duct (¶0013). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the smoke detector of Danz to detect ambient material within an HVAC duct, as taught by Deacy.

 
2) In regard to claim 14 (dependent on claim 13), Danz and Deacy further disclose the smoke detector of claim 13, wherein the housing comprises at least one attachment point for securing the smoke detector to the HVAC duct (Deacy fig. 1: 24). 

3) In regard to claim 15 (dependent on claim 13), Danz and Deacy further disclose the smoke detector of claim 13, wherein the smoke detector detects ambient materials within the HVAC duct using at least one of: a multi-wave multi-angle detection method, a backscatter detection method, and a forward scatter detection method (official notice is taken that both the concept and advantage is known for a smoke detector to detect material based on one of a multi-wave multi-angle detection method, a backscatter detection method, and a forward scatter detection method, in order to use a known method for detecting smoke within an area). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160. The examiner can normally be reached Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS J KING/Primary Examiner, Art Unit 2684